Name: Commission Regulation (EEC) No 1708/84 of 19 June 1984 amending for the second time Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  distributive trades;  agricultural structures and production;  trade policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31984R1708Commission Regulation (EEC) No 1708/84 of 19 June 1984 amending for the second time Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing year Official Journal L 162 , 20/06/1984 P. 0007 - 0007 Spanish special edition: Chapter 03 Volume 31 P. 0052 Portuguese special edition Chapter 03 Volume 31 P. 0052 Finnish special edition: Chapter 3 Volume 17 P. 0160 Swedish special edition: Chapter 3 Volume 17 P. 0160 *****COMMISSION REGULATION (EEC) No 1708/84 of 19 June 1984 amending for the second time Regulation (EEC) No 65/82 laying down detailed rules for carrying forward sugar to the following marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 27 (3) thereof, Whereas Article 27 of Regulation (EEC) No 1785/81 lays down that the beginning of the storage period for sugar which is carried forward to the following marketing year may vary according to when the sugar in question was produced; whereas Article 2 of Commission Regulation (EEC) No 65/82 (3), as amended by Regulation (EEC) No 948/82 (4), provides that the storage period begins on the date notified by the undertaking; whereas the date concerned may precede notification, thus allowing the undertaking to make the notification retroactive, which the said Article 27 did not intend; whereas it should therefore be laid down that the beginning of the storage period must henceforth not precede receipt of the notification; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The fourth subparagraph of Article 2 (1) of Regulation (EEC) No 65/82 is hereby replaced by the following: 'For sugar carried forward the storage period referred to in Article 27 (2) of Regulation (EEC) No 1785/81 shall begin on the date notified by the undertaking to the competent body in the Member State concerned, provided that the conditions laid down in the first subparagraph have been complied with. The date may not, however, precede that on which the said body receives the notification. If the date stated in the application precedes that on which the notification is received, the storage period shall begin on the day on which the notification is received.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 9, 14. 1. 1982, p. 14. (4) OJ No L 113, 27. 4. 1982, p. 7.